Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


     CLAIMS UNDER EXAMINATION
            Claims 1-2, 5-6, 15-20 and 22-25 have been examined on their merits.

PRIORITY
Applicant claims priority to Provisional Application 62/558146, filed on 13 September 2017.

WITHDRAWN REJECTIONS
Claim 1 has been amended to recite administration an effective amount of a thrombolytic compound at least three hours after onset of an ischemia. The rejections made under 35 U.S.C. 103 have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 15-20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 is directed to a method of extending the time for treating an ischemia with a thrombolytic agent. Step (a) recites delivering a PKC to “a patient with ischemia”. Step (b) recites administering a thrombolytic compound “at least three hours after onset of an ischemia”. Because the claim does not recite administering the thrombolytic compound at least three hours after onset of the ischemia, it is unclear if step (b) is referring to the patient with ischemia in step a) or a separate incidence of ischemia in the patient. Appropriate correction is required. Dependent claims 2, 5-6, 15-20 and 22-25 are included in this rejection because they depend from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-2, 5-6, 15-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley et al. (previously cited; Intraventricular Hemorrhage Severity Factor and Treatment Target in Spontaneous Intracerebral Hemorrhage. Stroke. 2009. Vol. 40(4): 1533-1538) in view of Lee et al. (Vascular Permeability Precedes Spontaneous Intracerebral Hemorrhage in Stroke-Prone Spontaneously Hypertensive Rats. Stroke. Vol 38(12) 2007:3289-3291), Johns Hopkins (Researchers Fine-Tune Clot-Busting Treatment for Bleeding in Brain. 2008, pages 1-2) and Cipolla et al. (Inhibition of Protein Kinase Cβ Reverses Increased Blood–Brain Barrier Permeability During Hyperglycemic Stroke and Prevents Edema Formation In Vivo. Stroke. 2011;42:3252-3257).


As disclosed by Hanley, brain hemorrhage is a major type of stroke. Extension of the hemorrhage into the ventricles (a 40% occurrence) can happen early or late in the sequence of events. (See second section of Abstract). Animal models demonstrate clot removal can improve the acute and long-term consequences of intraventricular extension from intracerebral hemorrhage by using minimally invasive techniques coupled to recombinant tissue plasminogen activator-mediated clot lysis (Conclusions section of Abstract). The Instant Specification identifies recombinant tissue plasminogen activator as a thrombolytic compound ([0014]). Because Hanley teaches said activator removes clots, it must be administered in a therapeutically effective amount. Because the art teaches recombinant tPA can improve intraventricular hemorrhage, it is broadly interpreted to be therapeutically effective. It is noted Intraventricular hemorrhage is identified in the Instant Specification as an ischemic disorder and an intracerebral hemorrhage ([0013]).

While Hanley teaches treats an ischemic disorder by administering a therapeutically effective amount of a thrombolytic compound, the art does not explicitly teach administration at least three hours after onset of an ischemia.  

While Hanley teaches treats an ischemic disorder by administering a therapeutically effective amount of a thrombolytic compound, the art does not teach the use of a PKC inhibitor.  

Johns Hopkins teaches the following:

A multicenter study led by Johns Hopkins doctors has fine-tuned the dosage and timing for administering clot-busting tissue plasminogen activator (tPA) to patients with strokes caused by bleeding within the brain. The treatment, as reported this week at the European Stroke Conference in Nice, France, has been shown to dramatically decrease death and disability in patients with this typically lethal subset of stroke.

The art identifies the condition as intracerebral hemorrhage, which causes blood to clot inside the brain’s interior cavities, building up pressure within the brain (page 1, third paragraph).

The art goes on to teach the following (see page 2, second and third paragraphs):

At 20 hospitals located across the United States, Canada, Great Britain, and Germany, the researchers recruited 52 patients recently diagnosed with ICH. All of the patients had received the usual treatment for this condition, placing a catheter inside the brain to release the trapped blood. Using the same catheter as a conduit for flooding tPA directly onto the clot, the researchers put each patient on one of three treatment regimens: 0.3 milligrams of the drug every 12 hours, 1 milligram of the drug every 12 hours, or 1 milligram of the drug every 8 hours. 
Tracking patients' progress with daily CT scans, the researchers found that the clots dissolved within three to four days on average, with patients on 1 milligram of tPA every 8 hours dissolving their clots about a day faster than those on the other treatment regimens. This timing is about two to three times faster than that of previous patients who didn't receive tPA. Hanley notes that additional bleeding among all the patients was minimal; those treated with tPA weren't any more likely to have additional hemorrhaging than those past patients who didn't receive the drug.

Because the art teaches treatment every 8 hours, the art is interpreted to teach treating at least three hours after onset. As set forth above, the art teaches patients treated with tPA weren't any more likely to have additional hemorrhaging than those past patients who didn't receive the drug.

Lee et al. study the development of spontaneous hemorrhage in stroke prone hypertensive rats (page 3289, left column, first paragraph). Lee teaches increased vascular permeability precedes spontaneous intracerebral hemorrhage in said rats (See first paragraph of Discussion right column, page 3290).It is noted the art teaches breakdown in the Blood Brain Barrier (BBB) is associated with ICH in rats (see second paragraph of discussion).

Cipolla teaches PKC activation can directly affect BBB permeability through its ability to phosphorylate zona occluden-1 (ZO-1) and disrupt tight junctions as well as promote calcium/calmodulin dependent endothelial cell contraction. Furthermore, other agents that induce BBB permeability including bradykinin, histamine, and thrombin produce these effects through PKC dependent mechanisms (page 3252, right column). Cipolla et al. investigate the effect of protein kinase Cβ on blood– brain barrier permeability and edema during hyperglycemic stroke (Abstract). Hyperglycemic rats underwent middle cerebral artery occlusion (MCAO) (Abstract). The art teaches MCAO arteries are ischemic (Abstract). The art teaches animals are treated with 10 ug/kg or 100 ug/kg of a PKCβ inhibitor (page 3254, left column, first paragraph). The art discloses “increased 

Claim 1 recites delivery of an “inhibitor of a conventional Protein Kinase C in an amount effective to extend the time for administering a thrombolytic agent with reduced risk of hemorrhage to a patient with ischemia”. The Examiner notes the Instant Specification discloses the claimed extension of time is the result of reduced MCAO induced cerebral vascular permeability ([0049]). Therefore as evidenced by the Instant Specification, a dose that reduces cerebral vascular permeability will extend the time of administering a thrombolytic agent.

It would have been obvious to administer a thrombolytic agent at least 3 hours from the onset of an ischemia. One would have been motivated to do so since Hanley teaches a method of treating an ischemia and Johns Hopkins teaches administering a thrombolytic agent every three hours to treat an ischemic condition. One would have had a reasonable expectation of success since Johns Hopkins teaches an 8 hour treatment regimen can successfully be used to treat bleeding in the brain. One would have 

It would have been obvious to combine the teachings of the prior art by treating intraventricular hemorrhage with a PKC inhibitor in addition to the tPA taught by Hanley. Hanley treats intraventricular hemorrhaging and Lee teaches increased vascular permeability precedes hemorrhaging. The skilled artisan would be motivated to administer a PKC inhibitor as taught by Cipolla since Cipolla teaches PKC inhibitors can be used to treat disorders characterized by increased vascular permeability. The skilled artisan would administer a drug that treats or prevents increased vascular permeability since, as taught by Lee, this event precedes hemorrhaging. The skilled artisan would do so to prevent (i.e., reduce) hemorrhaging. One would have had a reasonable expectation of success since, as set forth above, Cipolla teaches a dose of PKC inhibitor that reads on an amount that is effective to reduce vascular permeability. Further, the MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. The skilled artisan would have used by a thrombolytic agent and a PCK inhibitor since both treat ischemic disorders. Barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining a thrombolytic agent and a PKC inhibitor. As set forth above, Hanley, Lee, Johns Hopkins and Cipolla are each directed to conditions that cause stroke. As evidenced by the Instant Specification, “stroke” is an ischemic disease. One would have expected similar results since each reference is directed to the same ischemic disease. Claim 1 has been 

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 1 is rendered obvious (claim 1).  

Claim 2 recites co-administration with the PKC inhibitor with the thrombolytic compound. Administration of both agents is rendered obvious as set forth above. It would have been obvious to administer the reagents together. The MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. The skilled artisan would co-administer a thrombolytic agent and a PCK inhibitor since both treat the same ischemic disorder. Barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials. Therefore claim 2 is included in this rejection (claim 2).

Hanley treats intraventricular hemorrhage. The Instant Specification identifies this as an intracerebral hemorrhage. Therefore claim 5 is included in this rejection (claim 5). Hanley treats intraventricular hemorrhage. Therefore claim 6 is included in this rejection (claim 6). Hanley teaches treating with recombinant tissue Plasminogen Activator. Therefore claims 15-17 are included in this rejection (claims 15-17). 

The use of a PKC β inhibitor is rendered obvious because Cipolla teaches administration of a PKCβ inhibitor. Therefore claim 18 is included in this rejection (claim 18). Cipolla administers CGP53353. Therefore claim 19 is included in this rejection (claim 19). Eight hours reads on administration more than 4.5 hours. Therefore claim 22 is included in this rejection (claim 22). Eight hours reads on administration more than 5 hours. Therefore claim 23 is included in this rejection (claim 23).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hanley et al. in view of Lee et al., Johns Hopkins et al. and Cipolla et al. as applied to claim 1 above, and further in view of Srivastava et al. (PKC-b exacerbates in vitro brain barrier damage in hyperglycemic settings via regulation of RhoA/Rho-kinase/MLC2 pathway. Journal of Cerebral Blood Flow & Metabolism (2013) 33, 1928–1936).

Claim 1 is rejected on the grounds set forth above. The teachings of the prior art reference are reiterated. As set forth above, Cipolla teaches a PKC inhibitor. Cipolla 


Srivastava et al. teach ischemic strokes develop through an interference with blood supply to the brain and continue to be the leading cause of morbidity in the world. Cerebral ischemia reperfusion triggers a series of events such as oxidative stress and inflammation, which collectively compromise the integrity and function of blood–brain barrier (BBB).1 Disruption of the BBB in turn leads to severe neurologic deficits through aggravation of hemorrhagic transformation or vasogenic edema. (See first paragraph of Introduction). The art teaches the following (see right column, page 1928):

Hyperglycemia-mediated activation of protein kinase C (PKC), especially PKC-β, represents a key step in peripheral vasculopathies and indeed accounts for vascular leakage in organs that manifest ischemic injury- or diabetes-mediated damage such as heart and retina. Naturally, attenuation of PKC-b activity has been coupled to amelioration of HG-induced retinal and glomerular microvascular complications to which inhibitions of ZO-1 and occludin translocation and the small GTPase RhoA post-translational modification appear to contribute. It is noteworthy in this context that the increased presence of PKC-b protein has also been documented in the brain infarcts of deceased ischemic stroke patients.

Exposure of hyperglycemic cells to LY333531 (5 mmol/L), a selective PKC-β inhibitor, diminished the level of total PKC activity below the levels detected in normoglycemic conditions and proved the efficacy of LY333531 in suppressing both inducible and constitutive PKC activities. Inhibition of PKC-β also improved barrier integrity and function as confirmed by TEER and paracellular flux studies, respectively (Figure 4A) (page 1931, right column, second paragraph).

claim 20).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley et al. in view of Lee et al., Johns Hopkins et al. and Cipolla et al. as applied to claim 1 above, and further in view of Chen et al. (previously cited; Selective inhibition of protein kinase C b2 attenuates the adaptor P66Shc-mediated intestinal ischemia–reperfusion injury. Cell Death and Disease (2014) 5, e1164).

Claim 1 is rejected on the grounds set forth above. The teachings of the prior art are reiterated. Examiner notes the art is directed to treating ischemia. While Cipolla teaches the use of a PKC inhibitor to treat a stroke, the art does not teach administration for at least two days (claim 24) or at least three days (claim 25).

Chen teaches in vivo, ischemia was induced by superior mesenteric artery occlusion in mice (Abstract; page 6, Materials and Methods, first section). Therefore the art teaches an ischemic disorder. Ruboxistaurin (a PKCβ inhibitor; LY 333531) was administered before ischemia (via occlusion of the superior mesenteric artery) followed by reperfusion at a dose of 10 mg/kg daily for 3 days (same cited section; page 2, right column, first full 

Examiner notes the Instant Specification discloses treatment with the PKC-β specific inhibitor LY333531 at a dose of 10 mg/kg daily for 3 days ([0049]).

Because Chen treats with the same inhibitor at the same dose. Chen delivers an inhibitor of a conventional PKC in an amount effective to extend the time for administering a thrombolytic agent with reduced risk of hemorrhage to a patient with ischemia.

It would have been obvious to try administering a PKC inhibitor for at least two days. One would have been motivated to so since Cipolla administers a PKC inhibitor to treat an ischemic condition and Chen teaches a PKC inhibitor can be administered for at least two days to treat an ischemic condition. One would have expected similar results since both references are directed to methods of treating the same disorder and administer therapeutics that inhibit the same molecule (ischemia). Therefore claim 24 is included in this rejection (claim 24). Chen administers a PKC inhibitor for 3 days. Therefore claim 25 is included in this rejection (claim 25).

Therefore Applicant’s Invention is rendered obvious as claimed.

Dimethylamine analog LY333531 (200 nM, 5 l
L, cPKCb-speciﬁc
inhibitor) (Jirousek et al. 1996), DOPPA (2 lM, 5 lL, cPKCb-
selective activator), calpeptin (20 lM, 5 lL, calpain inhibitor), and
TAT-CRMP2 (10 lM, 5 lL), which can prevent the cleavage of
endogenous CRMP2, were intracerebroventricularly injected just
before MCAO as in our previous reports (Bu et al. 2011; Zhang
et al. 2011). 

Dimethylamine analog LY333531 (200 nM, 5 l
L, cPKCb-speciﬁc
inhibitor) (Jirousek et al. 1996), DOPPA (2 lM, 5 lL, cPKCb-
selective activator), calpeptin (20 lM, 5 lL, calpain inhibitor), and
TAT-CRMP2 (10 lM, 5 lL), which can prevent the cleavage of
endogenous CRMP2, were intracerebroventricularly injected just
before MCAO as in our previous reports (Bu et al. 2011; Zhang
et al. 2011).
APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 13 August 2021 are acknowledged. Because the rejections made over Chen et al. in view of Bjornsson as evidenced by RX List and Gong have been withdrawn, the arguments directed to these rejections are now moot.

In response to the rejections made over Hanley in view of Lee and Cipolla, the Applicant argues the combined art of Hanley, Lee and Cipolla fail to disclose or suggest administering a thrombolytic agent at least three hours after ischemia onset. The Applicant states the amended set of claims define methods of extending the time for treating an ischemia with a thrombolytic agent by administering an effective amount of an inhibitor of a conventional PKC. The arguments allege the combined art cited against the claims does not provide a disclosure or suggestion of extending the time for administering a thrombolytic compound such as tissue plasminogen activator by delivering an inhibitor of a conventional PKC. 

The arguments directed to Sandercock et al. in response the rejection of claims 21-23 over Hanley in view of Lee, Cipolla and Sandercock et al. are acknowledged. Examiner notes Sandercock is not cited as a prior art reference in the new grounds of rejection set forth above.

EXAMINER’S RESPONSE
.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653